Ct. Sp. App. Md.' Certiorari granted limited to Questions I and II presented by the petition which read as follows:
“I. May an attorney at law, who is a sole practitioner, invoke his privilege against self-incrimination under Amendment Y to the Constitution of the United States, to prevent the introduction of his personal handwritten notes and memoranda, books and records, which were seized from his desk and files in his personal office, under *823a search warrant held to be otherwise reasonable, into evidence against him at his criminal trial?
“II. Was the search of petitioner’s offices violative of Amendment IV to the Constitution of the United States?”